 308DECISIONSOF NATIONALLABOR RELATIONS BOARDJames T. Rossini t/a R. M. & L. Co. and Vernon E.NoakesUnitedMine Workers of America,District 4, and itsLocal 1319 and Vernon E. Noakes.Cases 6-CA-8936 and 6-CB-3575February 18, 1977DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHEROn October 15, 1976, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding.Thereafter,RespondentUnion filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dents James T. Rossini t/a R. M. & L. Co., Mason-town, Pennsylvania, its officers, agents, successors,and assigns, and United Mine Workers of America,District 4, and its Local 1319, Fairchance, Pennsylva-nia, its officers, agents, and representatives, shall takethe action set forth in the said recommended Order,as modified herein:1.Substitute the following for paragraph A, 1(b):"(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act."IRespondentUnionhas excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respectto credibili-ty unless the clear preponderance of all the relevant evidence convinces usthat the resolutions are incorrectStandardDry Wall Products, Inc,91NLRB 544 (1950), enfd.188 F 2d(C.A 3,195 1). We have carefullyexaminedthe record and find no basis for reversing his findings2 In his recommended Order the Administrative Law Judge uses thenarrow cease-and-desist language, "in any like or related manner."Respon-dents here have committed violations which go tothe veryheartof the Act.We shall therefore require Respondents to cease and desist from in any othermanner mfnngmg upon the rights guaranteed to employeesby Sec. 7 of theAct.N L R B v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A 4,194 1),H CMacaulay Foundry Company,223 NLRB 815 (1976).228 NLRB No. 422.Substitute the following for paragraph B, 1(b):"(b) In any other manner restraining or coercingemployees in the exercise of their rights guaranteedby Section 7 of the Act."3.Substitute the attached notices for those of theAdministrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTencouragemembership in UnitedMineWorkers of America District 4 and its Local1319, by discharging, or laying off, or otherwisediscriminatingagainst employeesin their employ-ment, except aspermitted by a valid collective-bargaining contractor the National Labor Rela-tions Act.WE WILL NOT in any other manner interferewith,restrain.or coerceour employees in theexerciseof rightsguaranteedby the NationalLabor Relations Act.WE WILL offer Vernon E. Noakes, to the extentwe have not already done so,immediateand fullreinstatementto his former job or, if his formerjob no longerexists, to a substantially equivalentjob, without prejudice to his original seniority orother rightsand privileges,and WE WILL, jointlyand severally with United Mine Workers ofAmerica District 4 and its Local 1319, makeVernon E. Noakes whole for any loss of pay orbenefitswhich he suffered by reason of thediscriminationagainst him.WE WILL restore Vernon E. Noakes to theposition on thebargainingunit seniority list, andto the seniority which he held prior to thediscriminationagainst him.JAMES T. ROSSINI T/AR.M.&L.Co.APPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTcause or attempt to cause JamesT. Rossinit/a R. M.& L. Co. to discharge, lay off,or otherwise discriminate against employees ex-cept asmay be permitted by a valid collective-bargaining contractor the National Labor Rela-tions Act. R.M.&L.CO.WE WILL NOT in any other manner restrain orcoerce any employee in the exercise of rightsguaranteed by the National Labor Relations Act.WE WILL, jointly and severally with James T.Rossini t/a R. M. & L. Co., make Vernon E.Noakes whole for any loss of pay or benefitswhich he suffered by reason of the discriminationagainst him.UNITED MINE WORKERSOF AMERICADISTRICT 4 AND ITSLOCAL 1319DECISIONSTATEMENT OF THE CASESIDNEYJ.BARBAN, Administrative Law Judge: Thismatter was heard at Uniontown, Pennsylvania, on June 23,1976, upon a consolidated complaint issued on March 31,1976, based on charges filed by Vernon E. Noakes (hereinNoakes) against James T. Rossini t/a R. M. & L. Co.,(hereinRespondent Company or the Company) andagainst United Mine Workers of America District 4 and itsLocal 1319 (herein Respondent Union or the Union) onJanuary 19, 1976. The complaint alleges that, at varioustimes,Respondent Union demanded that the RespondentCompany lay off, refuse to reinstate, and deprive Noakes ofhis seniority because of his failure to take an oath ofmembership in the Union, thus violating Section 8(b)(1)(A)and (2) of the Act, and that Respondent Company laid off,refused to reinstate, and deprived Noakes of his seniority inaccordancewith the Union's demands, thus violatingSection 8(a)(1) and (3) of the Act.Respondent'sanswersdeny the commission of thealleged unfair labor practices, but admit allegations of thecomplaint sufficient to justify assertion of jurisdictionunder current standards of the Board (Respondent Compa-ny, engaged in the mining of coal in Pennsylvania, during arecent annual period, sold and delivered goods andmaterials valuedin excessof $50,000 to enterprises whicharedirectlyengaged in interstate commerce), and tosupport a finding that Respondent Union is a labororganization within the meaning of the Act.Upon the entire record in this case,' from observation ofthe witnesses and their demeanor, and after due consider-ation of the briefs filed by the General Counsel and theUnion (no brief was received from the Company), I makethe following:IAt the request of General Counsel made at the hearing, I have takennotice of the formal documents in Case 6-RC-7194 in which the Union wascertified to represent certain employees of the Company2Respondent Company denied in its answer that Santilla was asupervisor or agent. However, he was described in the record by Rossini asgeneralmanager and supervisor. He had an office at the place RespondentCompanymaintained its mainoffices, was described by Rossini to Noakes asFINDINGS ANDCONCLUSIONS1.THE FACTS309In making the following findings I have considered theentire record, including the various conflicts and inconsis-tencies therein.In assessingcredibility of witnesses I havetaken into account the demeanor of the witnesses and theprobabilities inherent in their testimony in light of theentire record. Testimony which is inconsistent with thefindings and conclusions made below are not credited.A.The Persons InvolvedFromadmissionof allegations of the complaint, andfrom the recordas a whole, I find:(1) The followingwere agents ofUnited Mine Workers ofAmerica, District 4, within the meaning of the Act, at alltimes material tothe complaint: JohnDiBaise, president ofDistrict 4; and John Jakubik,executiveboard member ofDistrict 4.(2) The followingwere agents ofUnitedMineWorkers ofAmerica, Local 1319, withinthe meaningof the Act, at alltimesmaterialto the complaint: John DiBaise; JohnJakubik;BiondiVechiolla, president of Local 1319; Wil-fordW. Bolinger,Frank Buterbaugh, and Larry Paugh,committeemenof Local 1319.(3) The followingwere agents andsupervisors of Respon-dent Company withinthe meaningof the Act at all timesmaterial to the complaint:JamesT. Rossini, president andowner of the Company, and Guildo Santilla,generalmanager of the Company.2(4)Noakeswas not atany time material to the complainta supervisor within themeaning ofthe Act. RespondentUnion'sbrief arguesthat the Union had cause to believethat Noakeswas a supervisorand that confusion over thatissue inpart caused the Union to take the actions describedbelow. However,there isno evidence that Noakes was evera supervisorwithin themeaning ofthe Act while employedby the Company. The evidence indicates that for a shortperiod, in the absence of the Company's foreman at thePonic Farm location,Rossini usedNoakes to relay messag-es and instructionsto themen there,in addition to hisregular duties. AccordingtoRossini,thiswas the onlylocation where this occurred. Noakes was clearly trans-ferred to another location well before the initial bargainingagreementbetween the Union and the Company wasexecuted. Further, I do not credit those unionwitnesseswho testified that the Union and its members thoughtNoakes was a supervisor excluded from the coverage of thebargaining agreementduring thetimes materialto this case.It is admitted that such supervisors are not eligible tobecome union members, but it is also clear that the Unionand theunion members wereupset because Noakes had notappearedat union meetingsprior to October 20, 1975, totake the oath of membership in the Union. Further, whenRossini's "second in command,"and attendedmeetings together withRossini dealingwith Noakes' employment and other laborrelations mattersSantilla also exercised supervisory functionsoverthe employees.Santilla wasthus held outas a representativeto speak for the Company and theemployees werejustified in believinghe had that authority. On occasionswhen Noakes sought reinstatement to his job from Santilla, the latter refusedon groundspreviously adopted byRossini. 310DECISIONSOF NATIONAL LABOR RELATIONS BOARDRossinisubmitted the bargaining unit seniority list to theUnion ata meetingon October 4, showing Noakes as firstamong unitemployees in seniority, the Union apparentlyraised no question with respect to this listing.3Rossinitestified that he considered Noakes to be in a classificationcovered by the union contract.B.The Significant EventsNoakes was employed by the Company in October 1974.During the periods with which we are here concerned, hewas an equipment operator.Afteran electionconducted by the Board, the Union wascertified on August 19, 1975 (all dateshereinafter are in1975), as the bargaining representative of all the Company'sproduction and maintenance employees including truckdri-vers, excluding all other employees, guards, professionalemployees, and supervisors. The Company and the Unionsigned acollective-bargainingagreementon September 13,which contained a union-security clause requiring coveredemployees to become union members (General Counseldoes not attack the validity of theclause) and a provisionrequiring the Company to check off dues and initiation feesfor employees who authorized this.Although Noakes did notsignan authorization forcheckoff of his dues and initiation fees, the Companynevertheless checked off thosesumsfrom Noakes' pay andtransmitted the money to the Union. Noakes clearly knewthis was being doneand seemsto have acquiesced in it.However, Noakes took no steps to become a union memberand did not attend the union meetings. Other employeemembers of the Union were apparently dissatisfied withNoakes' failure to attend meetings and become a member,and complained to the union officers. (Union officers alsoassert that the members complained of antiunion remarksmade by Noakes. However, such remarks seem to havebeen that, if given a choice, Noakes would prefer not to jointhe Union.)On October 20, Rossini summoned Noakes to his officeand informed him that "someone from the Union" hadadvisedRossinithatNoakes had not taken the oath ofmembership and had not been initiated into the Union, andthatNoakes therefore could not work, that the variousunion members would not work with him.Rossiniinstruct-ed Noakes that he could not work until the matter wasstraightened out, that he should go to see Union Commit-teemanBolinger, on company time, at one of the Compa-ny's projects to see if he could get the problem resolved.Rossini testified that, about October 20, he had aconversation with Bolinger about Noakes' refusal to takethe oath to become a union member, during which Rossinipromised to talk to Noakes about this. Bolinger alsorecalled a conversation with Rossini to this effect. Fromthis, and upon the record as a whole, I infer and find that,prior to Rossini's talk with Noakes, Bolinger had advisedRossini that the Union objected to Noakes' working for theCompany because Noakes had not taken an oath ofmembership.Noakes spoketo Bolingeron October 20 at a companyjobsite.Bolinger toldNoakes that he could not work for theCompany until he took the oath of membership, but said he(Bolinger)would try to arrange for Noakes to take the oathwithout having to wait for the nextunion meetingdate. Onthe next day, when Noakesagainvisited Bolinger on thecompany jobsite,Bolingersaid he had checked withsomeonefrom "the District," and was informed that itwould not be proper for Noakes to take the oath except at aregular union meeting.About a weeklater,Bolinger calledNoakes and advisedhim to attendameetingat the Company's office onOctober 30, at which his employment would be discussed.Thismeeting washeld, apparently under the terms of thecontract,todiscussand attempt to resolve problemsbetween the Union and the Company, without regard towhether a formal grievance had been filed.RepresentingtheUnion wereDiBiase,Jakubik, Vechiolla,Bolinger,Buterbaugh, and Paugh.Presentfor the Company wereRossini,Santilla, and a foreman, Jarry Jerrech. During thecourseof the meeting, Noakes was asked by a unionrepresentative what hisfeelingswere concerning the Union.Noakes replied that, if he had a choice, he would not jointhe Union but that, if he had to, he would. He informed theUnion thathis initiationfees and dues had been checkedoff from his pay and remitted to the Union. One of theunion representativesasked if he wanted his money back.Noakes replied that he did not want a refund, he onlywanted to go back to work. Vechiolla stated that Noakeswas consideredantiunionbecause he had not attendedunion meetings,and thatthe menrefused to work with himbecause he had not been sworn into membership in theUnion. Vechiolla stated that the Union could not have anantiunion man workingwith top seniority, while union menwere laid off and not working. Jakubikstates allthe unionrepresentatives present concurred. Buterbaugh added thatotherunion memberswould not work with him because hehad notbeensworn in. After being excluded from themeetingfor sometime,Noakeswas recalledand informedthat, if he were sworn in at the next regular Unionmeeting,he could go back to work. He was informed, however, thathe would be put on the bottom of the seniority list, andcould only return after all of the laid-off men had beenrecalled.Rossini agreedthat Noakes should be placed atthe bottom of the seniority list in order to avoid trouble.Noakes agreed to come to the next union meeting to besworn in.He was then given a slip of paper showing thetime and the date, November 30, of the next unionmeetingand told to present it at the door to be admitted.On November 30, Noakes attended the unionmeetingand was giventhe oath of membership. The next day, hecalled Vechiolla to inquire when he could go back to work.Vechiolla said that Noakes was now at the bottom of theseniority list and could return only when all laid-off menwere returned to work.4 Noakes next contacted Santilla andinformed him that he (Noakes) had taken the membershipoath and wanted to know when he could return to work.3 I have considered that Rossini listed two supervisors on the seniority listbottom of the seniority list because he had been a foreman.This is notalso, but these were denoted as supervisors by the notation "sup." NoakescreditedThe record as a whole is convincing that the request that Noakes bewas not so designated.placed at the bottom of the seniority list was made because he had failed to4Vechiolla asserts that he told Noakes that Noakes would be at thebecome a union member. R.M.&L.COSantilla advised Noakes that the Company could not puthim back to work until all the laid-off men had beenrecalled.Some weeks later, Noakes again went to seeSantilla about returning to work, at which time Santilla toldhim that there were still men laid off and Noakes could notreturn until they had returned to work.On January 19, 1976, as has been noted, Noakes filedcharges against the Respondents. On February 21, 1976,Rossini told Noakes that he would be recalled to work andhe returned to work on February 24, 1976.5 After refusingto sign a back-dated authorization, Noakes executed adues-checkoff authorization dated as of the time of hisreturn to work.11.ANALYSIS AND CONCLUSIONSIn this case, the Union demanded, upon threat that theother employees would not work, that the Company lay offNoakes because he had not become a member of the Unionand had not signed a checkoff authorization in favor of theUnion, and later that Noakes be dropped from the top ofthe seniority list to the bottom, and not be recalled to workuntil all unionmembers previously laid off had beenrecalled.The Company complied with these demandsbecause it wished to avoid "trouble" with the Union.However, at the time the Union made its demand thatNoakes be laid off, and at the time the Company compliedwith the demand, both the Respondent Company and theRespondent Union knew, or had reason to know, thatNoakes, though not a member of the Union, had remittedto the Union the customary initiation fee and dues requiredof employees.6The Union argues in its brief that the Union's actions inthis case were merely directed at obtaining full complianceby Noakes with the union-security clause in its contractwith the Company. The brief contends that "pursuant tothe contract . . . Noakes had a thirty day grace period tocomply with the security provision by executing a duesauthorization form and become a Union member... .When the UMWA raised the question of Noakes'statuswith the employer it was properly exercising its legal rightto protect itself against'Free Riders' who had notjoined theUnion, taken the oath and, most importantly not signed thedues checkoff authorization."However,it iswell settled that,so long as anemployeetenders the dues and fees uniformly required of members,the union may not legally demand his discharge or layoffunder a union-security clause in bargaining contract, eventhough the employee refuses to become a union member,nor may an employer knowingly comply with such ademand inthose circumstances.See, e.g.,N.L.R.B. v.Hershey Foods Corporation,513 F.2d 1083 (C.A. 9, 1975).Nor may an employer or union require that such paymentsto the union be made by checkoff from the employee's pay.While the employee may choose to have his payments made3 In the interim,during a short period,Rossini hired Noakes as a nightwatchman(a fob not covered by the bargaining agreement)at what appearsto have been a remote location.6Notwithstanding that the caption of the complaint and the allegationsof par. 6 of the complaint indicate that District 4 and Local 1319 may beseparate entities, the parties throughout have treated them as a single labororganizationThusthe complaint alleges, and the Union answer admits, that"United Mine Workers of America District 4 and its Local 1319" "is now311pursuant to a checkoff authorization, the Act guarantees toeach employee the right to determine for himself, free fromcoercion, whether heshall signa checkoff authorization ornot. SeeBaggett Industrial Constructors Incorporated,219NLRB 171 (1975).Similarly, the Union's demand that Noakes be droppedto the bottom of the seniority list, and not be recalled untilother unionmembers onlayoff were recalled, and theCompany's compliance with that demand, served to dis-criminate against Noakes, and to encourage membership intheUnion, in violation of the Act.See, e.g.,N.L.R.B. v.Beth E. Richards, d/b/a Freightlines Equipment Company,265 F.2d 855 (C.A. 3, 1959).I have considered the Union's contentions that there is noshowing that it had any ulterior motives in its actions, andthat theseactions weretaken by union officers not versed inthe law. However, these actions had a clear tendency tocoerce andrestrainemployeesin the exerciseof rightsguaranteed by the Act, and, as has been found, did violatethe Act.In the circumstancesof this case, this may not beexcused by the assertion that the persons involved meant toact legally.For reasons stated, and upon the record as a whole, I findthat the Respondent Union, by attempting to cause andcausing the Company to discriminate against Noakes bylaying him off, dropping him from the top of the senioritylist to the bottom, and refusing to reinstate him until allother laid-off union members had been recalled, thusencouraged membership in the Union, and violated Section8(a)(1)(b)and (2) of the Act; and that RespondentCompany, by laying Noakes off, dropping him from the topof the seniority list to the bottom and refusing to reinstatehim until all other laid-off union members had beenrecalled, at the demand of the Union, encouragedmember-ship in the Union by discriminatingagainst anemployee,and violatedSection 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.2.Respondent Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.3.Respondent Company, by discriminating againstVernon E. Noakes as found hereinabove, has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act.4.Respondent Union, by attempting to cause andcausingRespondent Company to discriminate againstVernon E. Noakes, as found hereinabove, engaged in unfairlabor practices in violation of Section 8(bX 1)(A) and (2) ofthe Act.and hasbeen at all times material herein a labor organization within themeaning [ofthe Act ] "In its brief the Union refers to the Respondent Uniononly asthe "UMWA,"and the General Counsel refers to it as "the Union."The Respondent Union has therefore been treated as an entity in thisDecisionThe factsin this case show that, to the extent thatthey may beconsidered separate entities,the officers of District 4 aided,abetted, andratified the actions of Local 1319 which are the subject of this case,and I findthat District 4 isjointly responsible with Local1319 for thoseactions 312DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYHaving found that Respondent Company has engaged incertain unfair labor practices in violation of Section 8(axl)and (3)of the Act,and that Respondent Union has engagedin unfair labor practices in violation of Section 8(b)(l)(A)and (2) of the Act, I shall recommend that each cease anddesist from its respective unfair labor practices and takecertainaffirmativeactionsdesigned to effectuate thepolicies of the Act.Having found that Respondent Company discriminatori-ly laid off Vernon E. Noakes on October 20, 1976, and thatRespondent Union caused such discrimination,both inviolation of the Act,I shall recommend that RespondentCompany offer, to the extent it has not already done so,immediate and full reinstatement to Vernon E. Noakes tohis former job or,if that job no longer exists, to asubstantiallyequivalent job,without prejudice to hisoriginal seniority and other rights and privileges,and thatRespondentCompanyand RespondentUnion jointly andseverally make Vernon E. Noakes whole for any loss of payor other benefits he may have suffered from the date of hislayoff until the date of the offer of reinstatement asaforesaid,lesshisnet earningsduring that period, inaccordance with the Board's formula asset forth inF.W.Woolworth Company,90 NLRB 289 (1950), with interestthereon at the rate of 6 percent per annum, as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Iissue the following recommended:ORDER?A.James T. Rossini t/a R. M. & L. Co., RespondentCompanyherein,itsofficers,agents,successors, andassigns, shall:1.Cease and desist from:(a) Encouraging or discouraging membership in UnitedMine Workers of America, District 4, and its Local 1319, orany other labor organization,by discriminating againstemployees with respect to their hire or tenure of employ-ment, except as may be permitted by Section 8(aX3) of theAct.(b) In any like or related manner interfering with,restraining,or coercing any employee in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Vernon E. Noakes, to the extent it has notalready done so, immediate and full reinstatement to hisformer job or,if that job no longer exists,to a substantiallyequivalent job, without prejudice to his original seniority orother rights and privileges, and jointly and severally withRespondent Union make Vernon E.Noakes whole in themanner provided in the section above entitled "TheRemedy."(b)Restore Vernon E.Noakes to the position on thebargaining unit seniority list and to the seniority which heheld prior to October 20, 1975.(c)Preserve and, upon request,make available to theBoard and its agents,for examination and copying, allpayroll records,social security payment records, timecards,personnel records and reports,and all other recordsnecessary to facilitate the effectuation of the Order herein.(d)Post at its operations at or about Uniontown,Pennsylvania,copies of the attached notice marked "Ap-pendix A."8 Copies of said notice,on forms provided by theRegional Director for Region 6, after being duly signed byan authorized representative of Respondent Company,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent Company to ensure that saidnotices are not altered,defaced,orcovered by any othermaterial.(e)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what stepsRespondent Company has taken to comply herewith.B.United Mine Workers of America,District 4, and itsLocal 1319, Respondent Union herein,its officers,agents,and representatives, shall:1.Cease and desist from:(a) Causing or attempting to cause James T. Rossini t/aR.M. & L. Co.,Respondent Company,to lay off,discharge, reduce in seniority, or otherwise discriminateagainst employees with respect to hire or tenure ofemployment,except as may be permitted by Section 8(a)(3)of the Act.(b) In any like or related manner restraining or coercingany employees in the exercise of rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Jointly and severally with the Respondent Companymake Vernon E. Noakes whole as provided in the sectionabove entitled"The Remedy."(b) Post at its offices and meeting halls copies of thenotice attached,marked "Appendix B."9 Copies of saidnotice,on forms provided by the Regional Director forr In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings—conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.8 In the event the Board'sOrder is enforced by a Judgment ofa UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Order oftheNationalLaborRelations Board"shall read "Posted Pursuant to aJudgmentof the UnitedStatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board."9 See fn. 8, above. R.M. & L. CO.(c)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.Region 8, after being signed by an authorized representa-tive of Respondent Union, shall be posted by RespondentUmon immediately upon receipt thereof, and maintained313by it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to members arecustomarily posted. Reasonable steps shall be taken toensure that said notices are not altered, defaced, or coveredby any othermaterial.